Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	Claims 21, 32, and 37 have been amended.
	Claim 26 has been cancelled.
	Claims 21-25, 27-40
Allowable Subject Matter
Claims 21-25, 27-40 are allowed.
Applicant’s arguments, see “Remarks” filed on April 18, 2022 have been fully considered and are persuasive. Therefore, the35USC 103(a) have been withdrawn. 
The following is an examiner’s statement of reasons for allowance: 
The prior art taken either singly or in combination fails to anticipate or fairly suggest the
limitation of the independent claim, in such a manner that a rejection under 35 USC or 103 would be improper. 
The closest prior arts are Huang et al. (US 20160232425 A1) and Yip et al. (US 20210166785 A1).
Regarding claim 21, Huang et al. teaches a computer-implemented method for using processed images (see para [0045]; “The present invention may be embodied in the form of computer-implemented processes and apparatuses for practicing those processes”) to train a machine learning system to process medical images (see para [0019]; “FIG. 3 is a flow chart showing a training process or method implemented by the present system for training a neural network classifier”), the method comprising: receiving one or more digital medical images (see para [0086]; “Referring to FIG. 2, process 200 begins in step 205 by capturing an original image from a tissue sample using imaging device 110. The tissue image may be a pixelated digital image captured by OCM, OCT, confocal microscopy, or two photon microscopy in some embodiments. The image data is transmitted to and received by the computer system 120 for processing (see, e.g. FIG. 1)”); identifying at least one salient region corresponding to the one or more digital medical images (see para [0010]; “The present automated diagnostic system may be used for identifying diseases manifested by visually observable tissue abnormalities such as cancer detection, and particularly in one non-limiting example for breast cancer detection”; cancer detection implies salient region); and upon identifying the at least one salient region, training the machine learning system to predict at least one continuous value from the at least one salient region (see para [0090]; “FIG. 3 is a flowchart showing an exemplary training method or process 300 that may be used to implement a learning algorithm which teaches the neural network tissue classifier implemented by computer system 120 to discern and identify different tissue types found in the original tissue sample image on a contextual basis”; and based on the at least one diagnostic feature vector/tensor, outputting and/or storing the at least one continuous value (see para [0096]; “The result is output to a database in block 370 where a training dataset being built by the training process 300 is stored for use by the processor during testing the original digital tissue image” see also para [0054]; “classifying tissues and transforming an original captured tissue image into a digitally-enhanced displayed tissue image that facilitates a medical diagnosis are stored on computer readable medium 124”). Additionally, Huang et al. exclusively teach the training further comprising; the extracting diagnostic feature (see para [0011]; “In the training process, a series of LBP features which represent image textures are extracted from digital tissue images. Similarly, a series of ALBP features which represent image textures are also extracted from digital tissue images”) but fails to teach the diagnostic feature vector/tensor and continuous value from the at least one salient region.
Yip et al. teaches training the machine learning system to predict at least one continuous value from the at least one salient region (see para [0175]; “In an example, a deep learning framework may identify HRD from an H&E slide using RNA expression to identify a slide level label indicative of the percentage of the slide that contains a biomarker expressing cell. In one example, an activation map approach for the RNA label may be applied to the whole slide, either as a binary label (i.e. Positive or Negative HRD expression somewhere in the tissue), or as a continuous percentage (i.e. 62% of cells in the image were found to express HRD)”; 62% of cells would indicate a salient region as claimed), the training further comprising; extracting at least one diagnostic feature (see para [0015]; “In these instances, a dissection boundary may be drawn around the tumor tissue of the slide to provide a guide for extracting only the cells which should be sequenced to ensure the highest quality of analysis”) vector/tensor from the at least one salient region (see para [0376]; “according to the annotations included in the matrix and the slides themselves according to the annotation included in the feature vector” see also para [0377]; “even a classification model based purely off of an architecture which may not support tile-by-tile annotations, such as an architecture similar to Resnet-34 or Inception-v3, may be trained with a digital image of a pathology slide with only a vector of annotations, where each entry of the vector is an annotation of a patient feature or metadata which applies to the slide”), wherein the at least one diagnostic feature vector/tensor is collected at multiple resolutions to create pyramids of feature vectors and provide hierarchical spatial information (see para [0267]; “In an example, such as when training a classifier model, each digital image file received by the pre-processing controller 302, at 1102, contains multiple versions of the same image content, and each version has a different resolution. The file stores these copies in stacked layers, arranged by resolution such that the highest resolution image containing the greatest number of bytes is the bottom layer. This is known as a pyramidal structure. In one example, the highest resolution image is the highest resolution achievable by the scanner or camera that created the digital image file”). However, the combination of Huang and Yip et al. fails to disclose or reasonably suggest that “and appending a spatial coordinate of each pixel and/or voxel of the at least one salient region to a corresponding at least one diagnostic feature vector/tensor”.
Regarding claims 21-25, 27-31 these claims depend directly or indirectly on an
allowable base claim and are therefore allowable for the reasons stated supra.
Re Claim 32, is allowable for the same reason as independent claim 1 as discussed above.
Regarding claims 33-36 these claims depend directly or indirectly on an
allowable base claim and are therefore allowable for the reasons stated supra.
Re Claim 37, is allowable for the same reason as independent claim 1 as discussed above.
Regarding claims 38-40 these claims depend directly or indirectly on an
allowable base claim and are therefore allowable for the reasons stated supra.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WINTA GEBRESLASSIE whose telephone number is (571)272-3475. The examiner can normally be reached Monday-Friday9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WINTA GEBRESLASSIE/Examiner, Art Unit 2668        

/VU LE/Supervisory Patent Examiner, Art Unit 2668